Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 25th day
of February, 2009 (the “Effective Date”), by and between Emtec, Inc., a Delaware
corporation (the “Company”) and Ronald Seitz (the “Executive”).
 
WITNESSETH THAT:
 
WHEREAS, the Executive is a valued employee of the Company;
 
WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below and intending to be legally bound, it is hereby covenanted and
agreed by the Executive and the Company as follows:
 
1.           Employment; Position and Responsibilities; Term.
 
(a)           During the Agreement Term (as defined below), and subject to the
terms of this Agreement, the Executive shall be employed by the Company and
shall occupy the position of President of Emtec Systems Group.  The Executive
agrees to serve in that position or in such other executive offices or positions
with the Company or a Subsidiary (as defined below), as shall from time to time
be determined by the Board of Directors (the “Board”).  The Executive represents
that his employment with the Company does not violate any other agreement to
which he is a party.
 
(b)           During the Agreement Term, the Executive shall report solely and
directly to the Chief Executive Officer of the Company or his designee.
 
(c)           During the Agreement Term, while employed by the Company, the
Executive shall devote his full time and best efforts to the business of the
Company and shall perform all duties and services for and on behalf of the
Company as shall be reasonably requested by the Board in its sole and absolute
discretion.  The Executive’s duties may include providing executive services for
both the Company and the Subsidiaries, as determined by the Board.
 
(d)           During the Agreement Term, the Company shall use its reasonable
best efforts to maintain an office within 15 miles of Suwanee, Georgia.
 
(e)           The term of employment under this Agreement shall commence on the
Effective Date and, unless earlier terminated under Section 3 below, shall
terminate on August 31, 2010 (the “Agreement Term”).  Thereafter, the Agreement
Term may be extended annually for additional one-year periods with the mutual
consent of the Company and the Executive.
 
(f)           For purposes of this Agreement, the following terms shall have the
meanings set forth in this Section 1(f):
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           “Change in Control” shall mean:
 
(1)           the acquisition after the Effective Date by an individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of
the total voting power of the voting securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change in
Control: (A) any acquisition, directly or indirectly by or from the Company or
any Subsidiary, by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary or by the Executive (whether
directly or indirectly), (B) any acquisition by any underwriter in connection
with any firm commitment underwriting of securities to be issued by the Company,
(C) any acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) who, as of the Effective Date,
beneficially owns 20% or more of the Voting Securities or (D) any acquisition by
any corporation if, immediately following such acquisition, 50% or more of the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
(entitled to vote generally in the election of directors), are beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who, immediately prior to such acquisition, were the beneficial
owners of the Voting Securities in substantially the same proportions,
respectively, as their ownership, immediately prior to such acquisition of the
Voting Securities;
 
(2)           the consummation after the Effective Date of (A) a complete
liquidation or substantial dissolution of the Company or (B) the sale or other
disposition, during any 12-month period ending on the date of the most recent
sale or disposition, of assets of the Company that have a total gross fair
market value equal to or more than 75% of the total gross fair market value of
all of the assets of the Company immediately before such sale or disposition, in
each case other than to a subsidiary, wholly-owned, directly or indirectly, by
the Company or to a holding company of which the Company is a direct or indirect
wholly owned subsidiary prior to such transaction; or
 
(3)           the occurrence of a merger, reorganization or consolidation, other
than a merger, reorganization or consolidation with respect to which all or
substantially all of the individuals and entities who were the beneficial
owners, immediately prior to such merger, reorganization or consolidation, of
the common stock of the Company (“Common Stock”) and the Voting Securities
beneficially own, directly or indirectly, immediately after such reorganization,
merger or consolidation 50% or more of the then outstanding common stock and
voting securities (entitled to vote generally in the election of directors) of
the corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their respective ownership, immediately
prior to such reorganization, merger or consolidation, of the Common Stock and
the Voting Securities.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, a “Change in Control” shall not include any
event, circumstance or transaction which results from the action of any entity
or group which includes, is affiliated with, or is wholly or partially
controlled by, one or more executive officers of the Company and in which the
Executive participates (whether directly or indirectly).
 
(ii)           “Good Reason” shall mean, except as specifically provided in
Section 2(a) below, following the occurrence of a Change in Control, a material
reduction by the Company in the Executive’s Base Salary from the rate in effect
immediately prior to such Change in Control.
 
(iii)           Subsidiary” shall mean any corporation, partnership, joint
venture or other entity during any period in which at least a 50% interest in
such entity is owned, directly or indirectly, by the Company (or a successor to
the Company).
 
2.           Compensation and Other Benefits.
 
(a)           Base Salary.  During the Agreement Term, the Executive shall
receive an annual base salary (“Base Salary”), payable in accordance with the
Company’s normal payroll practices, of $288,750.  The Board shall increase such
Base Salary by 5% as of each August 5th during the Agreement
Term.  Notwithstanding the foregoing, the Company may reduce the Executive’s
Base Salary if such reduction is in connection with an across-the-board salary
reduction applicable to the Company’s other senior executives (any such
reduction shall not constitute Good Reason).
 
(b)           Bonus.  In respect of each fiscal year ending during the Agreement
Term, the Executive shall participate in the Company’s Annual Incentive Plan
(the “AIP”) as maintained by the Company for the benefit of senior executives,
and shall be eligible to receive an annual bonus (the “Bonus”) if the Executive
and/or the Company achieve performance goals established by the Board in good
faith and consistent with the AIP.  Such Bonus shall be payable in accordance
with the terms of the AIP, but in no event may be paid later than March 15th
next following the close of the fiscal year to which the Bonus relates.
 
(c)           Employee Benefits.  During the Agreement Term, the Executive shall
be entitled to participate on the same basis as the other executive employees of
the Company, in any pension, retirement, savings, medical, disability or other
welfare benefit plans maintained by the Company as of the Effective Date, in
accordance with the terms thereof, and as the same may be amended and in effect
from time to time.
 
(d)           Expense Reimbursement.  During the Agreement Term, the Company
shall reimburse the Executive for all out-of-pocket travel, lodging, meal and
other reasonable expenses incurred by him in connection with his performance of
services hereunder, upon submission of appropriate evidence, in accordance with
the Company’s policy, of the incurrence and purpose of each such expense and
otherwise in accordance with the Company’s business travel and expense
reimbursement policy as in effect from time to time.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(e)           Vacation.  During the Agreement Term, Executive shall be entitled
to four weeks of paid vacation on an annualized basis.  Vacation shall be
prorated for part of a year worked.  Such vacation shall be taken at such times
as shall be approved by the Company, in the reasonable exercise of its
discretion.
 
(f)           Automobile Allowance.  During the Agreement Term, the Executive
shall be entitled to an automobile allowance of $15,000 per year, payable in
equal monthly installments.  During the Agreement Term, the Company shall also
reimburse the Executive, after receipt of appropriate documentation, for all
reasonable costs of maintaining the automobile acquired by the Executive
pursuant to such allowance, including, but not limited to, the costs of repair,
maintenance, insurance, registration and fuel.
 
(g)           Additional Cash Payment.  During the Agreement Term, the Executive
shall be entitled to an annual cash payment in the pre-tax amount of $12,000,
which amount shall be payable to the Executive in equal monthly installments of
$1,000.
 
(h)           Other Perquisites.  During the Agreement Term:
 
(i)           The Company shall provide the Executive with a monthly cash
allowance of $500.
 
(ii)           The Executive shall be entitled to travel business class for all
of his international business travel and coach class for all of his domestic
business travel, and he shall be entitled to use any airline miles earned
through his business travel to upgrade to first class.
 
3.           Termination of Employment.  The Executive’s employment with the
Company during the Agreement Term may be terminated by the Company or the
Executive without breach of this Agreement only as provided in this Section 3.
 
(a)           Termination Due to Disability.  The Executive’s employment
hereunder may be terminated by the Company in the event of the Executive’s
Disability (as defined below).  For purposes of this Agreement, “Disability”
shall mean that the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or the Executive is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company.  The determination of the Executive’s Disability shall (i) be made by
an independent physician selected by the Company and the Executive (provided
that if the Executive and the Company cannot agree as to such an independent
physician, each shall appoint one physician and those two physicians shall
appoint a third physician who shall make such determination), (ii) be final and
binding on the parties hereto and (iii) be made taking into account such
competent medical evidence as shall be presented to such independent physician
by the Executive and/or the Company or by any physician or group of physicians
or other competent medical experts employed by the Executive and/or the Company
to advise such independent physician.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(b)           Termination Due to Death.  The Executive’s employment hereunder
shall terminate upon the Executive’s death.
 
(c)           Termination by the Company for Cause.  The Company may immediately
terminate the Executive’s employment hereunder at any time for Cause (as defined
below).  “Cause” shall mean (i) the continued failure of the Executive
substantially to perform his duties hereunder or his negligent performance of
such duties (other than any such failure due to the Executive’s physical or
mental illness), (ii) the Executive having engaged in misconduct that has caused
or is reasonably expected to result in material injury to the Company or any of
its Subsidiaries, (iii) a material violation by the Executive of a Company
policy, (iv) the breach by the Executive of any of his material obligations
hereunder or under any other written agreement or covenant with the Company or
any of its Subsidiaries, (v) a material failure by the Executive to timely
comply with a lawful direction or instruction given to him by the Board or the
Chief Executive Officer, (vi) the Executive having been convicted of, or
entering a plea of guilty or nolo contendere to, a crime that constitutes a
felony or a misdemeanor involving moral turpitude (or comparable crime in any
jurisdiction that uses a different nomenclature), including any offense
involving dishonesty as such dishonesty relates to the Company’s assets or
business or the theft of Company property and (vii) the Executive’s insobriety
or use of illegal drugs, chemicals or controlled substances either (A) in the
course of performing the Executive’s duties and responsibilities under this
Agreement, or (B) otherwise affecting the ability of the Executive to perform
the same.  In the event of litigation concerning the Company’s termination of
Executive for Cause, the Company shall prove that it terminated the Executive
for Cause by a standard of clear and convincing evidence.  In the case of a
termination for Cause as described in clauses (i), (ii), (iii), (iv) and (v) of
this Section, the Board or the Chief Executive Officer, as applicable, shall
give the Executive written notice of its or his intention to terminate him for
Cause, such notice to state in detail the particular circumstances that
constitute the grounds on which the proposed termination for Cause is
based.  The Executive shall have ten (10) days, after receiving such special
notice, to cure such grounds, to the extent such cure is possible (as reasonably
determined by the Board in its sole discretion).  If he fails to cure such
grounds to the Board’s reasonable satisfaction, the Executive shall thereupon be
terminated for Cause.
 
(d)           Termination by Company Without Cause.  The Company may terminate
the Executive’s employment hereunder at any time Without Cause (as defined
below) by giving the Executive prior written Notice of Termination (as defined
below), which notice shall be effective immediately, or at such later time as
specified in such notice.  A termination “Without Cause” shall mean a
termination of the Executive’s employment by the Company other than as a result
of his Disability or for Cause.  Notwithstanding the foregoing provisions of
this Section 3(d), if the Executive’s employment is terminated by the Company in
accordance with this Section 3(d) and, within a reasonable time period
thereafter, it is determined by the Board that circumstances existed which would
have constituted a basis for termination of the Executive’s employment for Cause
in accordance with Section 3(c), the Executive’s employment will be deemed to
have been terminated for Cause in accordance with Paragraph 3(c).
 
(e)           Termination by the Executive for Good Reason.  The Executive may
terminate his employment under this Agreement for Good Reason by providing the
Company with a Notice of Termination specifying the actions giving rise to Good
Reason within [30] days after the occurrence of such actions; provided, however,
that the Company shall have a period of [30] days following receipt of such
Notice of Termination to cure such actions
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(f)           Voluntary Termination by the Executive Without Good Reason.  The
Executive may voluntarily terminate his employment hereunder without Good Reason
at any time by giving the Company prior written Notice of Termination at least
90 days prior to such termination; provided that the Board may, in its sole
discretion, terminate the Executive’s employment hereunder prior to the
expiration of the 90-day notice period; further provided, that, for all purposes
of this Agreement, such termination shall be deemed a voluntary termination of
employment by the Executive without Good Reason.  In such event and upon the
expiration of such 90-day period (or such shorter time as the Board in its sole
discretion may determine), the Executive’s employment hereunder shall
immediately and automatically terminate.
 
(g)           Notice of Termination.  Any termination of the Executive’s
employment by Company or the Executive, other than a termination due to the
Executive’s death, shall be communicated by a written Notice of Termination
addressed to the appropriate party.  A “Notice of Termination” shall mean a
notice that indicates the Date of Termination (as defined below), which shall
not be earlier than the date on which the notice is provided, which indicates
the specific termination provision in this Agreement relied on and which sets
forth in reasonable detail the facts and circumstances, if any, claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.
 
(h)           For purposes of this Agreement, the “Date of Termination” is the
last day that the Executive is employed by the Company, provided the Executive’s
employment is terminated in accordance with the foregoing provisions of this
Section 3.
 
(i)           Resignation upon Termination.  As of the Date of Termination, the
Executive shall resign, in writing, from all positions then held by him with the
Company and its Subsidiaries.
 
(j)           Cessation of Professional Activity.  Upon delivery of a Notice of
Termination by any party, the Company may relieve the Executive of his
responsibilities and require the Executive to immediately cease all professional
activity on behalf of the Company.  In addition, in the event that the Board
determines that there is a reasonable basis for it to investigate whether
circumstances exist that would, if true, permit the Board to terminate the
Executive’s employment for Cause, the Board may relieve the Executive of his
responsibilities during the pendency of such investigation.
 
4.           Payments Upon Certain Terminations.
 
(a)           General.  If, during the Agreement Term, the Executive’s
employment terminates for any reason, the Executive (or his estate, beneficiary
or legal representative) shall be entitled to receive the following:
 
(i)           any earned or accrued but unpaid Base Salary through the Date of
Termination (including, except in the case of a termination for Cause, with
respect to unused vacation time);
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(ii)           all amounts payable and benefits accrued under any otherwise
applicable plan, policy, program or practice of the Company (other than relating
to severance) in which the Executive was a participant during his employment
with Company in accordance with the terms thereof; provided that the foregoing
shall not be construed as requiring the Executive to be treated as employed by
the Company for purposes of any employee benefit plan or arrangement following
the date of the Executive’s Date of Termination except as otherwise expressly
provided in this Agreement or required by law; and
 
(iii)           in the case of a termination of employment Without Cause or by
the Executive for Good Reason, (A) any earned but unpaid Bonus with respect to
any fiscal year of the Company ending prior to the Date of Termination and (B)
provided Executive executes and delivers a general release of all claims in form
and substance satisfactory to the Company, (1) his Base Salary, at the rate in
effect hereunder immediately prior to the Date of Termination, which shall be
payable in installments on the Company’s regular payroll dates, until the later
of (i) August 31, 2010 or (ii) one year following the Date of Termination and
(2) a pro-rata Bonus payment for the fiscal year of the Executive’s Date of
Termination, equal to the Bonus that the Executive would have been entitled to
if he had remained employed by the Company at the end of such fiscal year
multiplied by a fraction, the numerator of which is the number of days
transpired in the fiscal year up to and including the Date of Termination, and
the denominator of which is 365, which pro-rata Bonus shall be payable at the
time provided in Section 2(b).
 
(b)           Termination Due to Death or Disability.  If, during the Agreement
Term, the Executive dies or the Company terminates the Executive’s employment
hereunder due to his Disability, the Executive (or his estate, beneficiary or
legal representative) shall be entitled to receive, in addition to the payments
and benefits described in Section 4(a)(i) and Section 4(a)(ii) above, (A) any
earned but unpaid Bonus with respect to any fiscal year of the Company ending
prior to the Date of Termination, (B) his Base Salary, at the rate in effect
hereunder immediately prior to the Date of Termination, which shall be payable
in installments on the Company’s regular payroll dates, until the later of (i)
August 31, 2010 or (ii) one year following the Date of Termination and (C) a
pro-rata Bonus payment for the fiscal year of the Executive’s death or
Disability, equal to the Bonus that the Executive would have been entitled to if
he had remained employed by the Company at the end of such fiscal year
multiplied by a fraction, the numerator of which is the number of days
transpired in the fiscal year up to and including the Date of Termination, and
the denominator of which is 365, which pro-rata Bonus shall be payable at the
time provided in Section 2(b).
 
(c)           No Other Obligations.  If the Executive’s Date of Termination
occurs during the Agreement Term under any circumstances described in Section 3,
the Company shall have no obligation to make payments under the Agreement for
periods after the Executive’s Date of Termination other than those payments in
accordance with Sections 4(a) and 4(b) above.
 
(d)           Payment.  Except as otherwise provided in this Agreement, any
payments to which the Executive is entitled under Sections 4(a) and 4(b) shall
be made as soon as administratively feasible following the Date of Termination
and in no event later than 90 days following the Date of Termination.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e)           Certain Terminations in Connection with a Change in
Control.  Notwithstanding anything contained in this Agreement to the contrary
if, in connection with a Change in Control described in Section 1(f)(i)(2)(B)
(an “Asset Sale”), the Executive is offered employment with the acquirer of the
Company’s assets (or any of its affiliates) on terms and conditions (including
the location of the Executive’s principal place of employment) no less favorable
(in the aggregate) than those in effect immediately prior to such Asset Sale (as
determined in the sole discretion of the Board), then the Executive shall not be
entitled to any of the payments or benefits described in Section 4(a)(iii) upon
his termination of employment with the Company in connection with such Asset
Sale.
 
5.           Duties on Termination.  Subject to the terms and conditions of this
Agreement, to the extent that there is a period of time elapsing between the
date of delivery of a Notice of Termination, and the Date of Termination, the
Executive shall continue to perform his duties as set forth in this Agreement
during such period, and shall also perform such services for the Company as are
necessary and appropriate for a smooth transition to the Executive’s successor,
if any.  Notwithstanding the foregoing provisions of this Section 5, the Company
may suspend the Executive from performing his duties under this Agreement
following the delivery of a Notice of Termination providing for the Executive’s
resignation, or delivery by the Company of a Notice of Termination providing for
the Executive’s termination of employment for any reason; provided, however,
that during the period of suspension (which shall end on the Date of
Termination), the Executive shall continue to be treated as employed by the
Company for other purposes, and his rights to compensation or benefits shall not
be reduced by reason of the suspension.
 
6.           Restrictive Covenants.
 
(a)           Noncompetition.
 
(i)           During the Agreement Term, and for a period ending on the later of
(i) July 13, 2010 or (ii) two years after termination of the Executive’s
employment with the Company (the “Restrictive Period”):
 
(A)           The Executive shall not, without the express written consent of
the Board, be employed by, serve as a consultant to, or otherwise assist or
directly or indirectly provide services to a Competitor  (as defined below) if
(1) the duties or services which he would be fulfilling or providing are
Restricted Duties (as defined below); and (2) such services are to be provided
with respect to the Restricted Area (as defined below).
 
(B)           The Executive shall not, without the express written consent of
the Board, directly or indirectly own an equity interest in any Competitor
(other than ownership of 1% or less of the outstanding stock of any corporation
listed on a national stock exchange or included in the NASDAQ System).
 
(C)           The Executive shall not, without the express written consent of
the Board, solicit or attempt to solicit any person or entity who is then or,
during the twelve-month period prior to such solicitation or attempt by the
Executive was (or was solicited to become), a customer or supplier of the
Company or a Subsidiary, or a user of the services provided by the Company or a
Subsidiary if (1) the customer or supplier was one with which the Executive had
dealings during his employment with the Company; or (2) the customer or supplier
is located within the Restricted Area.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(D)           The Executive shall not without the express written consent of the
Board, solicit, entice, persuade, induce or hire any individual who is employed
by the Company or any Subsidiary (or was so employed within 90 days prior to the
Executive’s action) to terminate or refrain from renewing or extending such
employment or to become employed by or enter into contractual relations with any
other individual or entity other than the Company or any Subsidiary, and the
Executive shall not approach any such employee for any such purpose or authorize
or knowingly cooperate with the taking of any such actions by any other
individual or entity.
 
(ii)           The term “Competitor” means any enterprise (including a person,
entity, firm or business, whether or not incorporated) during any period in
which it is engaged in or aiding others to conduct business that engages in, or
plans to engage in, any line of business that the Company or its Subsidiaries
engages in or has made plans to engage in during the Agreement Term, or within
the prior 12 months was engaged in, or otherwise competes, directly or
indirectly, with the Company or any of its Subsidiaries, other than Southern
Computer Repair (“SCR”) (a company owned by the Executive); provided that SCR
limits its business to Apple product-related services and computer disposal
services provided to or for the Company, or for a third party in connection with
business conducted jointly by SCR and the Company.
 
(iii)           The term “Restricted Duties” means the following
duties:  providing management and strategic leadership with respect to all
day-to-day operations; identifying, developing and maintaining client, vendor,
supplier and distributor relations, including without limitation, through sales
and marketing programs; negotiating agreements and other transactions with
clients, vendors, suppliers, distributors and partners, including without
limitation, purchases, rebates and subcontracting agreements; managing the sales
force and management team, including without limitation, recruiting and hiring
members of the executive team; developing and implementing operational
infrastructure systems, processes and personnel; integrating strategic
acquisitions; developing and implementing business strategies, plans and
policies; profit and loss accountability; cost containment; scheduling;
production management; supply chain management; and budget development.  The
Executive acknowledges and agrees that the foregoing duties comprise his current
duties with the Company.
 
(iv)           The term “Restricted Area” means all 50 U.S. states, which area
the Executive acknowledges and agrees is where the Executive currently performs
his duties.
 
(b)           Non-Disparagement.  The Executive and the Company agree that each
will not make any false, defamatory or disparaging statements about the other,
the Subsidiaries, or the officers or directors of the Company or the
Subsidiaries that are reasonably likely to cause material damage to the
Executive, the Company, the Subsidiaries, or the officers or directors of the
Company or the Subsidiaries.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(c)           Confidential Information, Trade Secrets and Intellectual
Property.  :
 
(i)           The Executive agrees that, during the Agreement Term, and at all
times thereafter, he will keep secret all Trade Secrets (as defined below) which
may be obtained during the period of employment by the Company and that the
Executive shall not reveal or disclose it, directly or indirectly, except with
the Company’s prior written consent.  The Executive shall not make use of the
Confidential Information or Intellectual Property for the Executive’s own
purposes or for the benefit of anyone other than the Company and shall protect
it against disclosure, misuse, espionage, loss and theft.
 
(ii)           The Executive agrees that, during the Agreement Term, and for
five (5) years thereafter, he will keep secret all Other Confidential
Information (as defined below) and Intellectual Property (as defined below)
which may be obtained during the period of employment by the Company and that
the Executive shall not reveal or disclose it, directly or indirectly, except
with the Company’s prior written consent.  The Executive shall not make use of
the Confidential Information or Intellectual Property for the Executive’s own
purposes or for the benefit of anyone other than the Company and shall protect
it against disclosure, misuse, espionage, loss and theft.
 
(iii)           The Executive acknowledges and agrees that all Intellectual
Property and Trade Secrets are and shall be owned by the Company.  The Executive
hereby assigns and shall assign to all ownership rights possessed in any Trade
Secret or Intellectual Property contributed, conceived or made by the Executive
(whether alone or jointly with others) while employed by the Company, whether or
not during work hours.  The Executive shall promptly and fully disclose to the
Company in writing all such Trade Secrets and Intellectual Property after such
contribution, conception or other development.  The Executive agrees to fully
cooperate with the Company, at the Company’s expense, in securing, enforcing and
otherwise protecting throughout the world the Company’s interests in such Trade
Secrets or Intellectual Property, including, without limitation, by signing all
documents reasonably requested by the Company.
 
(iv)           Immediately following the Date of Termination, the Executive
agrees to promptly deliver to the Company all memoranda, notes, manuals, lab
notebooks, computer diskettes, passwords, encryption keys, electronic mail and
other written or electronic records (and all copies thereof) constituting or
relating to Confidential Information or Intellectual Property that the Executive
may then possess or have control over.  The Executive shall provide written
certification that all such materials have been returned.
 
(v)           For purposes of this Agreement, the following terms shall be
defined as set forth below:
 
(A)           “Trade Secrets” shall mean all information respecting the business
and activities of the Company, which are trade secrets under the Georgia Trade
Secrets Act, O.C. Ga. §§ 10-1-760 et seq., as may be amended from time to time,
currently defined as “information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, or a list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information (A) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and (B)
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.”  Nothing in this Agreement shall be construed to limit in
any way the Company’s rights under the Georgia Trade Secrets Act.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(B)           “Other Confidential Information” shall mean all information, in
any form or medium, that relates to the business, suppliers and prospective
suppliers, existing and potential creditors and financial backers, marketing,
costs, prices, products, processes, services, methods, computer programs and
systems, personnel, customers, potential customers,  research or development of
the Company and the Subsidiaries and all other information related to the
Company and the Subsidiaries which is not readily available to the public, other
than that information defined above as Trade Secrets.  Other Confidential
Information shall include any of the foregoing information that is created or
developed by the Executive during the Agreement Term.
 
(C)           “Intellectual Property” shall mean, with respect to the following
which are created or existing during the period of the Executive’s employment by
the Company, any:  (1) idea, know-how, invention, discovery, design,
development, software, device, technique, method or process (whether or not
patentable or reduced to practice or including Confidential Information) and
related patents and patent applications and reissues, re-examinations, renewals,
continuations-in-part, continuations, and divisions thereof; (2) copyrightable
and mask work (whether or not including Other Confidential Information) and
related registrations and applications for registration; (3) trademarks, trade
secrets and other proprietary rights; and (4) improvements, updates and
modifications of the foregoing made from time to time, other than that
information defined above as Trade Secrets.  Intellectual Property shall include
any of the foregoing that is created or developed by the Executive during the
Agreement Term.
 
(d)           Duty of Loyalty to Company.  Nothing in this Section 6 shall be
construed as limiting the Executive’s duty of loyalty to the Company, or any
other duty otherwise owed to the Company, while the Executive is employed by the
Company.
 
7.           Assistance with Claims.  The Executive agrees that, during the
Agreement Term, and continuing for a reasonable period after the Executive’s
Date of Termination, the Executive will assist the Company and the Subsidiaries
in defense of any claims that may be made against the Company and the
Subsidiaries, and will assist the Company and the Subsidiaries in the
prosecution of any claims that may be made by the Company or the Subsidiaries,
to the extent that such claims may relate to services performed by the Executive
for the Company and the Subsidiaries.  The Executive agrees to promptly inform
the Company upon becoming aware of any lawsuits involving such claims that may
be filed against the Company or any Subsidiary.  The Company agrees to provide
legal counsel to the Executive in connection with such assistance (to the extent
legally permitted), and to reimburse the Executive for all of the Executive’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses.  For periods after the Executive’s employment with the Company
terminates, the Company agrees to provide reasonable compensation to the
Executive for such assistance.  To the extent permitted by law, the Executive
also agrees to promptly inform the Company upon being asked to assist in any
investigation of the Company or the Subsidiaries (or their actions) that may
relate to services performed by the Executive for the Company or the
Subsidiaries, regardless of whether a lawsuit has then been filed against the
Company or the Subsidiaries with respect to such investigation.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
8.           Disclosure of Agreement.  The Executive shall provide each of his
subsequent employers during the one-year period following the end of the
Agreement Term with a copy of the restrictive covenants set forth in Section 6
of this Agreement in order to allow such subsequent employers to avoid
inadvertently causing the violation of such covenants.  The Executive shall
advise the Company of the identity of each of his subsequent employers during
the one-year period following the end of the Agreement Term.
 
9.           Injunctive Relief with Respect to Covenants; Certain
Acknowledgments; Etc.
 
(a)           Injunctive Relief.  The Executive acknowledges and agrees that the
covenants, obligations and agreements of Executive contained in Section 6 relate
to special, unique and extraordinary matters and that a violation of any of the
terms of such covenants, obligations or agreements will cause the Company
irreparable injury for which adequate remedies are not available at
law.  Therefore, the Executive agrees that the Company shall be entitled to an
injunction, restraining order or such other equitable relief (without the
requirement to post bond unless required by applicable law) as a court of
competent jurisdiction may deem necessary or appropriate to restrain the
Executive from committing any violation of such covenants, obligations or
agreements.  These injunctive remedies are cumulative and in addition to any
other rights and remedies the Company may have.  The Company shall be entitled
to collect from the Executive any costs of obtaining injunctive relief,
including, without limitation, attorneys’ fees.
 
(b)           Blue Pencil.  In the event any term of Section 6 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its duration or geographic scope, or by reason of it being too extensive in
any other respect, it will be interpreted to extend only over the maximum period
of time for which it may be enforceable, over the maximum geographical area as
to which it may be enforceable, or to the maximum extent in all other respects
as to which it may be enforceable, all as determined by such court in such
action.
 
(c)           Certain Acknowledgements.  The Executive acknowledges and agrees
that the Executive will have a prominent role in the management of the business,
and the development of the goodwill, of the Company and its Subsidiaries and
will establish and develop relations and contacts with the principal customers
and suppliers of the Company and its Subsidiaries in the United States of
America and the rest of the world, all of which constitute valuable goodwill of,
and could be used by the Executive to compete unfairly with, the Company and its
Subsidiaries and that (i) in the course of his employment with the Company, the
Executive will obtain confidential and proprietary information and trade secrets
concerning the business and operations of the Company and its Subsidiaries in
the United States of America and the rest of the world that could be used to
compete unfairly with the Company and its Subsidiaries; (ii) the covenants and
restrictions contained in Section 6 are intended to protect the legitimate
interests of the Company and its Subsidiaries in their respective goodwill,
trade secrets and other confidential and proprietary information; (iii) the
Executive desires and agrees to be bound by such covenants and restrictions; and
(iv) the compensation to be provided to the Executive are adequate consideration
for the restrictive covenants provided in Section 6.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
10.           Miscellaneous.
 
(a)           Binding Effect; Assignment.  This Agreement shall be binding on
and inure to the benefit of the Company, and its respective successors and
assigns.  This Agreement shall also be binding on and inure to the benefit of
the Executive and his heirs, executors, administrators and legal
representatives.  This Agreement shall not be assignable by the Executive
without the prior written consent of the Company. This Agreement shall be
assignable by the Company without the consent of the Executive
 
(b)           Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereto concerning the subject matter hereof and except as
otherwise expressly provided herein, supercedes all prior and contemporaneous
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior and contemporaneous promises, representations,
understandings, arrangements and agreements, if any, concerning such subject
matter (including but not limited to those made to or with the Executive by any
other person); provided, however, that nothing in this Agreement shall be
construed to limit any policy or agreement that is otherwise applicable relating
to confidentiality, rights to inventions, copyrightable material, business
and/or technical information, trade secrets, solicitation of employees,
interference with relationships with other businesses, competition, and other
similar policies or agreement for the protection of the business and operations
of the Company and the Subsidiaries.
 
(c)           Applicable Law.  This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of the State of
Delaware without giving effect to the conflict of laws rules of any state.
 
(d)           Consent to Jurisdiction; Waiver of Jury Trial; Attorneys Fees.
 
(i)           Consent to Jurisdiction.  Each party hereby irrevocably submits to
the jurisdiction of the courts of the State of Delaware and the federal courts
of the United States of America located in the State of Delaware solely in
respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby and thereby.  Each party hereby waives and
agrees not to assert, as a defense in any action, suit or proceeding for the
interpretation and enforcement hereof, or any such document or in respect of any
such transaction, that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts.  Each party hereby consents to and grants any such court jurisdiction
over the person of such parties and over the subject matter of any such dispute
and agree that the mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10(k) or in such
other manner as may be permitted by law, shall be valid and sufficient service
thereof.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(ii)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this waiver, (iii) each such
party makes this waiver voluntarily, and (iv) each such party has been induced
to enter into this agreement by, among other things, the mutual waivers and
certifications in this Section 10(d)(ii).
 
(e)           Taxes.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment
and social insurance taxes, as shall be required by law.
 
(f)           Key Man Insurance.  The Executive acknowledges that the Company
may purchase “key man” insurance on his life and hereby agrees to cooperate with
the Company in obtaining such insurance, including without limitation,
submitting to such medical examinations as may be required promptly upon request
by the Company.
 
(g)           Amendments.  This Agreement may be amended or cancelled only by
mutual agreement of the parties in writing.  So long as the Executive lives, no
person, other than the parties hereto (and the Company’s successors and
assigns), shall have any rights under or interest in this Agreement or the
subject matter hereof.
 
(h)           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, and this Agreement will be construed as if such
invalid or unenforceable provision were omitted (but only to the extent that
such provision cannot be appropriately reformed or modified).
 
(i)           Waiver of Breach.  No waiver by any party hereto of a breach of
any provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(j)           Survival of Agreement.  Except as otherwise expressly provided in
this Agreement, the rights and obligations of the parties to this Agreement
shall not survive the termination of the Executive’s employment with the
Company.
 
(k)           Notices.  Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by facsimile or prepaid overnight courier to the parties at the addresses set
forth below (or such other addresses as shall be specified by the parties by
like notice).  Such notices, demands, claims and other communications shall be
deemed given:
 
(i)           in the case of delivery by overnight service with guaranteed next
day delivery, the next day or the day designated for delivery;
 
(ii)          in the case of certified or registered U.S. mail, five days after
deposit in the U.S. mail; or
 
(iii)         in the case of facsimile, the date upon which the transmitting
party received confirmation of receipt by facsimile, telephone or otherwise;
 
provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received.  Communications that
are to be delivered by the U.S. mail or by overnight service or two-day delivery
service are to be delivered to the addresses set forth below:
 
to the Company:
 
Emtec, Inc.
11 Diamond Road
Springfield, NJ 07081
Facsimile number: 973-376-8846
or to the Executive:
 
at address in Company’s records.


All notices to the Company shall be directed to the attention of Secretary of
the Company, with a copy to the Board.  Each party, by written notice furnished
to the other party, may modify the applicable delivery address, except that
notice of change of address shall be effective only upon receipt.
 
(l)           Code Section 409A Compliance.  Notwithstanding any other provision
of this Agreement to the contrary, if the Executive is a "specified employee"
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations issued thereunder, and a payment or
benefit provided for in this Agreement would be subject to additional tax under
Code Section 409A if such payment or benefit is paid within six months after the
Executive’s "separation from service" (within the meaning of Code Section 409A),
then such payment or benefit required under this Agreement shall not be paid (or
commence) during the six-month period immediately following the Executive’s
separation from service except as provided in the immediately following
sentence. In such an event, any payments or benefits that would otherwise have
been made or provided during such six-month period and which would have incurred
such additional tax under Code Section 409A shall instead be paid to the
Executive in a lump-sum cash payment, without interest, on the earlier of (i)
the first business day of the seventh month following the Executive’s separation
from service or (ii) the 10th business day following the Executive’s death. If
the Executive’s termination of employment hereunder does not constitute a
"separation from service" within the meaning of Code Section 409A, then any
amounts payable hereunder on account of a termination of the Executive’s
employment and which are subject to Code Section 409A shall not be paid until
the Executive has experienced a "separation from service" within the meaning of
Code Section 409A.  In addition, the Executive’s right to reimbursement under
this Agreement may not be liquidated or exchanged for any other benefit and no
reimbursement under this Agreement may occur later than the last day of the
calendar year immediately following the calendar year in which such expenses
were incurred.
 
(m)           Headings.  The section and other headings contained in this
Agreement are for the convenience of the parties only and are not intended to be
a part hereof or to affect the meaning or interpretation hereof.
 
(n)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representative, and the Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

 
EMTEC, INC.


By: /s/ Dinesh R. Desai
Name: DINESH DESAI
Title: CHAIRMEN




EXECUTIVE


/s/ Ronald A. Seitz
RONALD SEITZ

 